—In an action, inter alia, for a judgment declaring that the defendant Westchester County Committee of the Independence Party was not constituted in compliance with Election Law § 2-104 (3) because the minimum number of committeepersons required to be elected to form a legally-constituted county committee were not elected, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Westchester County (Murphy, J.), entered May 3, 2001, which, among other things, denied their application for injunctive relief and granted the defendants’ motion to dismiss the action as time-barred.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that this action was subject to the 10-day period of limitations set forth in Election Law § 16-102 (2). Since the action was commenced after that period expired, it was untimely (see, Matter of Sayegh v Castaldo, 287 AD2d 639 [decided herewith]; Matter of Stabile v DeFronzo, 231 AD2d 577; Matter of Curdo v Kelly, 193 AD2d 738).
The plaintiffs’ remaining contentions are without merit. Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.